Citation Nr: 0905160	
Decision Date: 02/12/09    Archive Date: 02/19/09	

DOCKET NO.  07-24 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1942 to 
November 1945 in the Recognized Guerrilla Service, and from 
November 1945 to January 1946 in the Regular Philippine Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an acquired 
psychiatric disorder.  The Board notes that during the 
pendency of this appeal, the RO issued a determination that 
the Veteran lacked competence for VA purposes.  It appears 
that the Veteran's son has been acting on the Veteran's 
behalf during the pendency of this appeal (R.T. Digas).  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  No acquired psychiatric disorder was noted at any time 
during or for decades after service separation, and the 
preponderance of the competent medical evidence on file shows 
that the Veteran is significantly impaired by Alzheimer's 
disease with onset late in life, unrelated to service, and 
there does not appear to be a valid diagnosis of PTSD related 
to service or otherwise.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated, in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's case.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in March 2006, 
prior to the issuance of the rating decision now on appeal 
from August 2006.  That evidence informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical and personnel records were 
already on file.  A private medical statement was submitted 
in the Veteran's behalf.  The Veteran was provided a VA 
psychiatric examination which included a review of the 
clinical record and claims folder with a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All known 
available relevant evidence has been collected and VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, if they are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter, a link, established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in service 
stressor occurred.  With evidence establishing that a veteran 
engaged in combat with the enemy, and that the claimed 
stressor is related to that combat, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f).  The American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) is incorporated into the laws and 
regulations governing awards of service connection for 
psychiatric disability, including PTSD.  The DSM-IV includes 
a very specific set of findings regarding signs and symptoms 
considered to be part of a valid diagnosis of PTSD.  

Analysis:  The service treatment and personnel records on 
file contain no complaints, findings, treatment or diagnosis 
for an acquired psychiatric disorder, attributable to combat 
or otherwise at any time during military service.  The 
Veteran was first provided a VA examination in December 1950, 
and this examination report also includes no signs or 
symptoms, or complaints or findings with respect to an 
acquired psychiatric disorder.  These records do indicate 
that the Veteran received multiple shell fragment wounds 
incurred in combat with the enemy.

The Veteran's claim for service connection for an acquired 
psychiatric disorder was first received many years after he 
was separated from service.  There are no medical or other 
records showing any objective evidence of continuity of 
psychiatric symptomatology of any kind for decades after the 
Veteran was separated from service.  

The only record on file submitted in support of the claim is 
a hand written note dated in April 2006 from a rural health 
unit in the Republic of the Philippines.  This document 
states that the Veteran sought a consultation at this health 
center and was examined and diagnosed to have PTSD.  This 
document fails to include any discussion with respect to 
signs or symptoms, and fails to include any discussion with 
respect to the necessary diagnostic criteria for a valid 
diagnosis of PTSD as included in the DSM-IV, including a 
discussion of exposure to traumatic events, persistent 
reexperiencing of one or more of these traumatic events, 
persistent avoidance of stimuli, persistent symptoms of 
increased arousal, duration of disturbance, or any discussion 
that such disturbance imparts upon social or occupational 
functioning.  It is also noteworthy that this hand written 
statement, apparently provided by a medical doctor, is noted 
to have been "issued upon patient's relative request."  

Because the Veteran was shown to have objectively served in 
combat with the enemy during World War II, and because there 
was some evidence of psychiatric disability at present, the 
Veteran was referred for VA examination in May 2006.  This 
examination report documented that the claims folder and all 
records on file were available and reviewed by the VA 
physician conducting the examination.   The examination 
report specifically stated that there were no observable or 
identifiable symptoms of PTSD present, because the Veteran 
was considered to be "mentally inaccessible," and entirely 
uncooperative and uncommunicative because of far-advanced 
dementia of the Alzheimer's type.  Although the VA physician 
noted that the Veteran had objective evidence of World War II 
service, the VA physician also wrote that the Veteran did not 
meet any criteria to warrant a diagnosis of PTSD.  The only 
assessment was dementia of the Alzheimer's type, late onset.

A clear preponderance of the evidence on file is against the 
Veteran's claim for an acquired psychiatric disorder, 
including PTSD.   There is simply a complete absence of any 
evidence of adverse psychiatric symptomatology at any time 
during or for many decades after the Veteran was separated 
from service.  In this regard, there is no continuity of 
adverse symptomatology anywhere on file, until such time as 
the Veteran is clearly noted to suffer from dementia 
attributable to Alzheimer's disease.  There is certainly no 
basis for any finding that the Veteran acquired a psychiatric 
disorder during service or a psychosis to a compensable 
degree within one year after service separation.  There is 
certainly no basis for concluding that Alzheimer's disease is 
in any way attributable to incidents of service, as this 
disease is certainly recognized as having a usual onset from 
advancing age, and the Veteran in this case is of advanced 
age.

There is a complete absence of any evidence of ongoing care 
or treatment or consultation for post-traumatic stress 
disorder in the evidence on file.  The only evidence on file 
supporting the Veteran's claim is a four-sentence handwritten 
statement provided by a rural health unit in April 2006 which 
simply contains a conclusion that the Veteran was examined 
and found to have PTSD.  Although purportedly provided by a 
medical doctor, this diagnosis is wholly inadequate in its 
failure to include any discussion of the requisite findings, 
signs, or symptoms required for such diagnosis consistent 
with the DSM-IV.  It certainly appears likely that the 
Veteran was overcome by Alzheimer's at the time of this 
putative examination, since the April 2006 statement from the 
Philippine Rural Health Unit was only provided one month 
prior to the VA examination in May 2006, when the Veteran was 
found to be suffering from late-onset dementia associated 
with Alzheimer's disease.  Accordingly, the statement 
purporting to provide a valid diagnosis of PTSD by this Rural 
Health Unit is entirely without support or foundation or 
credibility of any kind.  

The Veteran was certainly not diagnosed as having Alzheimer's 
disease at any time during or to a compensable degree within 
one year after he was separated from service, nor is there 
any competent clinical evidence which in any way relates late 
onset Alzheimer's to any incident, injury or disease or 
military service, decades earlier.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


